Exhibit 10.1


Execution Version




FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of October 5, 2016, by and among ATMOS ENERGY CORPORATION, a
Texas and Virginia corporation (the “Borrower”), the lenders signatory hereto
(the “Lenders”) and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
parties to a certain Revolving Credit Agreement dated as of September 25, 2015
(the “Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which such Lenders have made certain financial accommodations
available to the Borrower;
WHEREAS, the Borrower has notified the Administrative Agent and each of the
Lenders that the Borrower proposes to increase the Aggregate Commitment Amount
under the Credit Agreement by the amount of $250,000,000, which increase shall
be made without using the existing $250,000,000 uncommitted incremental facility
set forth in Section 2.21 of the Credit Agreement;
WHEREAS, certain Lenders have agreed to provide new Commitments or increase
their Commitments as requested by the Borrower and the Credit Agreement will
continue to contemplate an up to $250,000,000 uncommitted incremental facility
set forth in Section 2.21 of the Credit Agreement that may be used in addition
to the incremental Commitments provided below; and
WHEREAS, the Borrower has also requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement, including, without
limitation, an extension of the term of the Commitments, and subject to the
terms and conditions hereof, the Administrative Agent and the Lenders are
willing to do so.
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:


1.Increase in Commitments. Each of the parties hereto consents to the increase
in the aggregate principal amount of the Commitments to $1,500,000,000. Each
Lender executing this Amendment agrees that, effective as of the First Amendment
Date (defined below), its Commitment is in the amount set forth on Schedule II.
Each of the parties acknowledges and agrees that the Commitments of each of the
Lenders are several and not joint commitments and obligations of such Lender.
Immediately after giving effect to this Amendment, the outstanding Borrowings
shall be reallocated ratably based upon the Commitments as set forth on Schedule
II. Each Lender signatory hereto that was not a party to the Credit Agreement
prior to this Amendment hereby becomes a party to the Credit Agreement as a
Lender thereunder with the same force and effect as if originally named therein
as a Lender, and without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Lender thereunder and
agrees to be bound by the terms and conditions of the Credit Agreement. Each of
the parties hereto acknowledges and agrees that the foregoing increase in the
Commitments is independent of Section 2.21 of the Credit Agreement, and the
Borrower retains the right to further increase the Commitments by up to
$250,000,000 after the First Amendment Date on the terms set forth in Section
2.21 of the Credit Agreement.


1



--------------------------------------------------------------------------------




2.Amendments.


a)Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Aggregate Commitment Amount”, “Anti-Terrorism and
Anti-Corruption Laws”, “Co-Documentation Agents”, “Commitment Termination Date”,
“Credit Documents”, “Federal Funds Rate”, “Fee Letter”, “Joint Lead Arrangers”
and “Lender Insolvency Event” in their entirety with the following definitions:


“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time. On the First Amendment Date, the
Aggregate Commitment Amount equals $1,500,000,000.


“Anti-Terrorism and Anti-Corruption Laws” shall mean any applicable laws, rules,
or regulations relating to economic or trade sanctions, terrorism, bribery,
corruption or money laundering, including without limitation any regulations or
sanctions programs administered by OFAC, the United Nations, the United Kingdom,
the European Union or any other applicable authority.


“Co-Documentation Agents” shall mean, collectively, Bank of America, N.A., U.S.
Bank National Association, Wells Fargo Bank, N.A and BNP Paribas.


“Commitment Termination Date” shall mean the earliest of (i) September 25, 2021
or such later date to which such Lender has agreed to extend its Revolving
Commitment pursuant to Section 2.23, (ii) the date on which the Commitments are
terminated pursuant to Section 2.6 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).


“Credit Documents” shall mean, collectively, this Agreement, any promissory
notes issued pursuant to this Agreement, the Fee Letters, all Notices of
Borrowing, all Notices of Conversion/Continuation, all Compliance Certificates
and any and all other instruments, agreements, documents and writings executed
in connection with any of the foregoing.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
“Fee Letters” shall mean, collectively, that certain fee letter, dated as of
September 9, 2016, executed by the Administrative Agent and accepted by the
Borrower, and that certain fee letter dated as of September 9, 2016, executed by
the Administrative Agent, Mizuho Bank, Ltd. and JP Morgan Chase Bank, N.A. and
accepted by the Borrower.
“Joint Lead Arrangers” shall mean, collectively, Crédit Agricole Corporate and
Investment Bank, Mizuho Bank, Ltd., JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank


2



--------------------------------------------------------------------------------




of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), U.S. Bank National Association, Wells Fargo Securities, LLC and BNP
Paribas Securities Corp.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is,
or has been, adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, (ii) a Lender or its Parent Company is the subject
of a bankruptcy, insolvency, reorganization, liquidation or similar proceeding,
or a receiver, trustee, conservator, custodian or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment, (iii) a Lender or its Parent Company has become the
subject of a Bail-In Action; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality thereof
so long as such ownership or acquisition does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
b)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in their entirety in the appropriate alphabetical order:
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Co-Syndication Agents” shall mean, collectively, Mizuho Bank, Ltd. and JPMorgan
Chase Bank, N.A.


“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


3



--------------------------------------------------------------------------------




“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Extension Effective Date” shall have the meaning provided in Section 2.23.
“First Amendment Date” shall mean October 5, 2016.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
c)Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Anniversary Date”, “Borrower Extension Notice Date”, “Existing
Termination Date” and “Syndication Agent” in their entirety.
d)Section 2.11(d) of the Credit Agreement is hereby amended by replacing such
subsection in its entirety with the following:
(d)    Accrued fees under paragraph (b) above shall be payable quarterly in
arrears on the last day of each March, June, September and December, commencing
on December 31, 2016, and on the Commitment Termination Date.
e)Section 2.21(a) of the Credit Agreement is hereby amended by deleting the
reference to “September 30, 2014” in clause (a) of the first sentence thereof
and replacing it with “September 30, 2015”.
f)
The Credit Agreement is hereby amended by adding new Section 4.22 as follows:

Section 4.22    EEA Financial Institution; Other Regulations. Neither the
Borrower nor any Subsidiary is an EEA Financial Institution.
g)The term “Syndication Agent,” as used in Sections 8.8 and 9.15 of the Credit
Agreement is hereby deleted and replaced with the term “Co-Syndication Agents.”


h)Section 9.2(b) of the Credit Agreement is hereby amended by inserting the
phrase “(excluding the Fee Letters, each of which may be amended by written
agreement executed by each of the parties thereto)” immediately following the
reference to “Credit Documents.”


i)Section 9.4(d) of the Credit Agreement is hereby amended by replacing the
first sentence of such section, before the proviso, in its entirety with the
following:


Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person (or


4



--------------------------------------------------------------------------------




an investment vehicle or trust for the primary benefit of a natural person or
relatives of a natural person), the Borrower, any of the Borrower’s Affiliates
or Subsidiaries or any Defaulting Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);


j)Section 9.8 of the Credit Agreement is hereby amended by replacing the second
sentence of such section in its entirety with the following:


This Agreement, the Fee Letters, the other Credit Documents, and any separate
letter agreement(s) relating to any fees payable to the Administrative Agent
constitute the entire agreement among the parties hereto and thereto regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.


k)Section 9.15 of the Credit Agreement is hereby amended by replacing the first
sentence of such section in its entirety with the following:


The Administrative Agent, the Co-Syndication Agents, the Co-Documentation
Agents, the Joint Lead Arrangers, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of Borrower.


l)
The Credit Agreement is hereby amended by adding new Section 9.16 as follows:



Section 9.16    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.     Notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or




5



--------------------------------------------------------------------------------




(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


m)Schedule II of the Credit Agreement is hereby amended by replacing such
schedule in its entirety with Schedule II attached hereto.


3.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment, the
increase in the Commitments and the other terms contemplated hereby shall not
become effective, and the Borrower shall have no rights under this Amendment,
until:


a)The Administrative Agent shall have received (i) the fees set forth in the Fee
Letters (as defined above), (ii) such fees as the Borrower has previously agreed
to pay the Administrative Agent or any of its affiliates in connection with this
Amendment, and (iii) reimbursement or payment of its costs and expenses incurred
in connection with this Amendment or the Credit Agreement (including reasonable
fees, charges and disbursements of King & Spalding LLP, counsel to the
Administrative Agent);


b)To the extent requested by any Lender in writing not less than five (5)
Business Days prior to the First Amendment Date, any such Lender shall have
received, not later than two (2) calendar days prior to the First Amendment
Date, all documentation and other information with respect to the Borrower that
such Lender reasonably believes is required by regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act; and


c)The Administrative Agent shall have received each of the following:


i.
executed counterparts to this Amendment from the Borrower and the Lenders;



ii.
a certificate of the Secretary or Assistant Secretary of the Borrower in the
form of Exhibit 3.1(b)(iii), attaching and certifying copies of its bylaws and
of the resolutions of its boards of directors, authorizing the execution,
delivery and performance of the Amendment and certifying the name, title and
true signature of each officer of the Borrower executing the Amendment;



iii.
certified copies of the articles or certificate of incorporation of the
Borrower, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdictions of organization of
the Borrower and each other jurisdiction in which the failure to so qualify and
be in good standing would have or would reasonably be expected to have a
Material Adverse Effect;



iv.
a favorable written opinion of inside or outside counsel to the Borrower,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Borrower, the Amendment and the transactions
contemplated herein as the Administrative Agent or the Required Lenders shall
reasonably request; and



v.
certified copies of all consents, approvals, authorizations, registrations and
filings and orders, if any, required or advisable to be made or obtained under
any Requirement of Law, or by any Contractual Obligation of Borrower, in
connection with the execution, delivery, performance, validity and
enforceability of this Amendment or any of the



6



--------------------------------------------------------------------------------




transactions contemplated hereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired and no investigation or inquiry by
an governmental authority regarding the Commitments or any transaction being
financed with the proceeds hereof shall be ongoing.


4.Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Lenders and the Administrative Agent:


a) Borrower (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdictions of its incorporation, (b) is duly
qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have or
would reasonably be expected to have a Material Adverse Effect and (c) has the
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted;


b)The execution, delivery and performance by the Borrower of the Amendment is
within the Borrower’s organizational powers and has been duly authorized by all
necessary organizational, and if required, shareholder, partner or member,
action;


c)The execution, delivery and performance by the Borrower of this Amendment do
not (i) require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, court or third party, except those as
have been obtained or made and are in full force and effect, (ii) violate or
conflict with, in any material respect, any provision of its articles of
incorporation or bylaws, (iii) violate, contravene or conflict with, in any
material respect, any law, regulation (including without limitation, Regulation
U, Regulation X or any regulation promulgated by the Federal Energy Regulatory
Commission), order, writ, judgment, injunction, decree or permit applicable to
it, (iv) except as would not reasonably be expected to result in a Material
Adverse Effect, violate, contravene or conflict with contractual provisions of,
or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which it or its properties may be bound, or (v) in any material respect,
result in or require the creation of any Lien upon or with respect to its
properties, other than a Permitted Lien;


d)This Amendment has been duly executed and delivered for the benefit of or on
behalf of the Borrower and constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and


e)After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


5.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Credit Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the


7



--------------------------------------------------------------------------------




Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement. This Amendment shall constitute a Credit Document for all purposes.
Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.


6.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


7.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


8.Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


9.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


10.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.


11.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations agreements, whether written or oral, with respect
thereto.




[Signature Pages To Follow]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


                            


ATMOS ENERGY CORPORATION, as Borrower




By: /s/ BRET J. ECKERT            
Name: Bret J. Eckert
Title: Senior Vice President and CFO




                        


                            


[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent and as a
Lender






By: /s/ LUCIE CAMPOS CARESMEL        
Name: Lucie Campos Caresmel
Title: Director






By: /s/ GORDON YIP                
Name: Gordon Yip
Title: Director






[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as Co-Syndication Agent and as a Lender




By: /s/ NELSON CHANG            
Name: Nelson Chang
Title: Authorized Signatory






[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a
Lender




By: /s/ JUSTIN MARTIN            
Name: Justin Martin
Title: Authorized Officer






[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Co-Documentation Agent and as a Lender






By: /s/ MAGGIE HALLELAND        
Name: Maggie Halleland
Title: Vice President






[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a Lender






By: /s/ MICHAEL E. TEMNICK        
Name: Michael E. Temnick
Title: Vice President




[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a
Lender






By: /s/ KEITH LUETTEL            
Name: Keith Luettel
Title: Director


[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




BNP PARIBAS, as a Co-Documentation Agent and as a Lender




By: /s/ NICOLE RODRIGUEZ            
Name: Nicole Rodriguez
Title: Director






By: /s/ JULIEN PECOUD-BOUVET        
Name: Julien Pecoud-Bouvet
Title: Vice President


[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender






By: /s/ PAUL FARRELL            
Name: Paul Farrell
Title: Managing Director












[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a Lender






By: /s/ KELLY ATTAYEK            
Name: Kelly Attayek
Title: Assistant Vice President


[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender




By: /s/ ANJU ABRAHAM            
Name: Anju Abraham
Title: Authorized Signatory




By: /s/ DARREL HO                
Name: Darrel Ho
Title: Authorized Signatory


[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender






By: /s/ SAVO BOZIC                
Name: Savo Bozic
Title: Authorized Signatory


[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender




By: /s/ JOSH ROSENTHAL            
Name: Josh Rosenthal
Title: Authorized Signatory


[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as a Lender






By: /s/ MICHAEL KING            
Name: Michael King
Title: Authorized Signatory








[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






COBANK, ACB, as a Lender






By: /s/ DUSTIN ZUBKE            
Name: Dustin Zubke
Title: Vice President










[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






REGIONS BANK, as a Lender






By: /s/ BRIAN J. WALSH            
Name: Brian J. Walsh
Title: Director


[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Lender






By: /s/ WICKS BARKHAUSEN        
Name: Wicks Barkhausen
Title: Vice President




[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






BOKF, NA DBA BANK OF TEXAS, as a Lender






By: /s/ MATTHEW RENNA            
Name: Matthew Renna
Title: Vice President










[SIGNATURE PAGE TO FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------






Exhibit A




Schedule II
COMMITMENT AMOUNTS
Lender
Commitment Amount
Crédit Agricole Corporate and Investment Bank
$117,000,000.00
Mizuho Bank, Ltd.
$117,000,000.00
JPMorgan Chase Bank, National Association
$117,000,000.00
Bank of America, N.A.
$116,000,000.00
U.S. Bank National Association
$116,000,000.00
Wells Fargo Bank, National Association
$116,000,000.00
BNP Paribas
$116,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$95,000,000.00
Branch Banking and Trust Company
$95,000,000.00
Canadian Imperial Bank of Commerce, New York Branch
$95,000,000.00
The Toronto-Dominion Bank, New York Branch
$95,000,000.00
Goldman Sachs Bank USA
$80,000,000.00
Regions Bank
$80,000,000.00
CoBank, ACB
$55,000,000.00
Morgan Stanley Bank, N.A.
$50,000,000.00
The Northern Trust Company
$20,000,000.00
BOKF, NA dba Bank of Texas
$20,000,000.00
TOTAL
$1,500,000,000

                                





